Title: John Adams to Benjamin Franklin, 20 Feb. 1786
From: Adams, John
To: Franklin, Benjamin


          
            
              Sir.
            
            

              Grosvenor Square Westminster

               Feby. 20th 1706.
            
          


          At the request of Mr. Bridgen I have
            the honour to inclose to you his letter to the Governor of North Carolina and his letter
            to me of the 14th. Inst.
          As Mr. Bridgen desires some Certificate
            from me, I am happy to say that from his Universal Reputation and from all I have ever
            known of him, he has uniformly been an advocate for America; and the friend of her
            principals and Cause as your Excellency has a longer and More particular
            Acquaintance with him, I dare say your Certificate will be more ample in his favour. 
          With great respect I have / the honour to be your / most Obedient
            and / most Humble servt.



          
            
              John Adams.
            
          
        